45 So.3d 611 (2010)
STATE in the Interest of T.H.
No. 2010-CK-2215.
Supreme Court of Louisiana.
October 6, 2010.
PER CURIAM.
The writ filed by juvenile T.H. is hereby granted. The juvenile court's judgment of contempt, dated September 14, 2010, violated the requirements set forth in La. Ch.Code art. 1507, 1508, and 1509.1 and is therefore vacated.
The Youth Study Center is hereby ordered to immediately release T.H. from *612 secure detention, provided that he is not currently being held on unrelated charges.
WEIMER and CLARK, JJ., concur.